ON MOTION TO VACATE STAY AND ON PETITION FOR REHEARING WITH SUGGESTION OF REHEARING EN BANC
The plaintiffs-appellees have asked this panel to vacate its stay of the preliminary injunction, or, alternatively, for the *195court en banc to vacate the stay. Neither the Federal Rules of Appellate Procedure nor the rules of this circuit provide explicitly for rehearings or rehearings en banc of stays granted by a panel of the court. But a panel that grants a stay can also vacate it; and Rule 35(a) of the Federal Rules of Appellate Procedure provides for rehearing en bane of “an appeal or other proceeding.” We believe therefore that the relief asked for by the appellees is within the power of this court to grant; but we decline to vacate our stay, and no member of the court in regular active service has voted to hear the matter en banc.
When the motion to stay the preliminary injunction was filed with this court, the appellees, in opposing the motion, did not cite a single case in support of their position. In their motion to vacate they have overcorrected this omission by citing a large number of cases. One, Mother Goose Nursery Schools v. Sendak, 502 F.Supp. 1319 (N.D.Ind.1980), though distinguishable on its facts, supports their petition. But since it is a district court decision, rendered before Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981) (the principal basis of our opinion in this case), it is not substantial authority in their favor.
The other cases they cite are inapposite. Logan v. Zimmerman Brush Co., - U.S. -, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982), reinforces the basic point made in Parratt (and followed in our opinion) — the distinction between noncompliance by a state officer with ministerial duties that include the protection of property rights, on the one hand, and an established state procedure that deprives a person of his property rights without due process of law, on the other— by emphasizing that “it is the state system itself that destroys a complainant’s property interest, by operation of law.... Unlike the complainant in Parratt, Logan is challenging not the Commission’s error, but the ‘established state procedure’ that destroys his entitlement without according him proper procedural safeguards.” 102 S.Ct. at 1158. That procedure included action by the state’s highest court. In the present case there was no “established state procedure” of refusing to assign taxicab licenses, but simply a refusal by an individual city officer against which the plaintiffs could have sought relief under state law. Logan had no state remedies other than a tort suit described by the Supreme Court as “a lengthy and speculative process which ... will never make the complainant whole.” 102 S.Ct. at 1158. The plaintiffs in this case could have sought mandamus.
Lugar v. Edmondson Oil Co., - U.S. -, 102 S.Ct. 2744, 73 L.Ed.2d 482 (1982), also cited in the motion to vacate the stay, involved a statutory garnishment procedure — an established state procedure. Patsy v. Board of Regents of Florida, - U.S. -, 102 S.Ct. 2557, 73 L.Ed.2d 172 (1982), held that section 1983 does not require exhaustion of state administrative remedies; exhaustion is not the theory of our decision. Owen v. City of Independence, 445 U.S. 622, 100 S.Ct. 1398, 63 L.Ed.2d 673 (1980), held that cities can be liable under section 1983 — a proposition not in question in this case. United States ex rel. Hoover v. Franzen, 669 F.2d 433, 445 n. 28 (7th Cir. 1982), dealt with “substantive due process,” a concept distinct from any involved in the present case; and we said there that the “alleged violation of state law does not per se result in a violation of the federal Constitution,” id., which is what we also said in our opinion in this case.
The appellees cite two cases for the proposition that the existence of a constitutional violation establishes irreparable injury per se, but one involves the First Amendment and the other involves prison conditions. See Burns v. Elrod, 509 F.2d 1133 (7th Cir. 1975), aff’d, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976); Preston v. Thompson, 589 F.2d 300 (7th Cir. 1978). In such cases the quantification of injury is difficult and damages are therefore not an adequate remedy. The present case involves property rights, specifically taxicab licenses that, being bought and sold continually, have a readily ascertainable market price.